FIRST AMENDMENT OF SECURITY AGREEMENT


This FIRST AMENDMENT OF SECURITY AGREEMENT (Personal Property-Borrower) (this
"Amendment") is dated as of December 31, 2011, and is executed and delivered by
and between NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the
"Debtor"), and JPMORGAN CHASE BANK, N.A., a national banking association (the
"Secured Party").


W I T N E S S E T H:
RECITALS:


1.    Debtor and Secured Party have entered into that certain Credit Agreement
dated December 10, 2010, as amended pursuant to that certain First Amendment to
Credit Agreement of even effective date herewith, by and between Borrower and
Secured Party (said Credit Agreement, as previously amended and as the same may
hereafter be further amended, modified, restated, and/or supplemented from time
to time in accordance with its terms, shall hereinafter be collectively referred
to as the "Credit Agreement"). Capitalized terms that are used herein without
definition and that are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.


2.    In connection with the Credit Agreement, Debtor and Secured Party have
previously executed a Security Agreement (Borrower) dated December 10, 2010 (the
"Security Agreement") covering all Collateral of Debtor more particularly
described therein, including without limitation, the specific Equipment
Inventory of Debtor identified in Exhibit D attached to the Security Agreement,
together with any and all accessions thereto and any and all leases or other
Chattel Paper covering any portion of such specific Equipment Inventory.


3.    In connection with an increase in the Commitment and the extension of the
Maturity Date under the Credit Agreement, Debtor is now required to amend the
Security Agreement in order to evidence the inclusion of additional Equipment
Inventory designated by Debtor as additional Collateral for the Obligations.


AGREEMENTS:


Now, in consideration of the financial accommodations extended and to be
extended to the Borrower pursuant to the above-described increase in the
Commitment and the extension of the Maturity Date under the Credit Agreement,
Debtor and Secured Party do hereby amend and modify the Security Agreement upon
and subject to the following terms:


Section 1.    Replacement of Equipment Inventory Listing Exhibit. The listing of
Equipment Inventory attached as Exhibit D to the Security Agreement is hereby
deleted in its entirety, and such Exhibit D is hereby replaced in its entirety
by the form of Exhibit D attached hereto and hereby made a part hereof for all
purposes.


Section 2.    Pledge of Newly Designated Equipment Inventory. In order to
evidence the pledge to Secured Party of a first priority Lien against the
additional Equipment Inventory identified and listed on Exhibit D attached to
this Amendment which was not originally described in the original Exhibit D
attached to the Security Agreement, Debtor and Secured Party hereby agree that
all Equipment Inventory described in Exhibit D attached hereto is hereby deemed
to be (i) included as Equipment Inventory, as referred to and described in the
Security Agreement, and (ii) Collateral securing all Obligations.


Section 2.     Confirmation of Security Interest and Lien. Without limitation of
the foregoing, Debtor

1

--------------------------------------------------------------------------------


hereby assigns and transfers to Secured Party, and hereby grants to Secured
Party, a security interest and Lien in, to and against all of the
above-described additional Equipment Inventory which is now hereby deemed
included with the Collateral covered by the Security Agreement.


Section 3.     No Financing Statements, Security Agreements. No security
agreement describing all or any portion of the above-described additional
Equipment Inventory has been filed or is of record in any jurisdiction except
for financing statements or security agreements naming Secured Party as the
secured party, and the Lien against such additional Equipment Inventory which is
evidenced by the Security Agreement, as hereby amended, is first and superior in
priority and is not subject to the Lien of any other person or entity.


Section 4.     Limitations. The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Security Agreement or any
of the other Credit Documents. Except as expressly modified hereby or by express
written amendments thereof, the terms and provisions of the Security Agreement
and any other Credit Documents are and shall remain in full force and effect. In
the event of a conflict between this Amendment and the Security Agreement, the
terms of this Amendment shall be controlling.


Section 5. Descriptive Headings, etc. The descriptive headings of the several
Sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.


Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument. Complete
sets of counterparts shall be lodged with the Debtor and the Secured Party.


Section 7. References to Agreement. As used in the Security Agreement, on and
subsequent to the effective date hereof, the term "Agreement" shall mean the
Security Agreement, as amended by this Amendment.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto as of the date first set forth
above.



2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto as of the date first set forth
above.




“Debtor”
 
NATURAL GAS SERVICES GROUP, INC.,
a Colorado Corporation
 
By:
/s/ Stephen C. Taylor
 
Stephen C. Taylor, Chief Executive Officer





“Secured Party”
 
JPMORGAN CHASE BANK, N.A.,
a national banking association
 
By:
/s/ Brenda A. Pollard
Name:
Brenda A. Pollard
Title:
Vice President






3